I am not in accord with the views of Mr. Justice CHANDLER. The policies provide for the payment of an additional sum of $1,000 upon receipt of due proof that death of the insured has resulted directly and independently of all other causes from bodily injury effected solely through external, violent and accidental means. Clause two of the policies provides that the additional accidental death benefit shall not be payable if the insured's death results directly or indirectly from infirmity of mind or body; from illness or disease.
In this cause the plaintiffs admit and the undisputed medical evidence shows that the injury suffered by deceased would not have caused his death except from the sclerotic condition of the blood vessels.
  In Sturgis National Bank v. Maryland Casualty Co., 252 Mich. 426, we said:
"The court will not make a new contract for parties under the guise of a construction of the contract, when in doing so it will ignore the plain meaning of words."
In Fidelity  Casualty Co. v. Meyer, 106 Ark. 91
(152 S.W. 995, 44 L.R.A. [N. S.] 493), the court said:
"It is the duty of courts to give such construction to a policy, if the language used fairly admits, as will make it of some substantial value and carry out the intention expressed therein that liability is incurred where death occurs from accidental injury. If liability is to depend upon the physical condition of the assured as contributing in some degree to death, then it should be so stated plainly in the policy."
From my examination of clause two of the policies, I am constrained to hold that there is no liability in the instant cases as bodily infirmity or disease was a contributing cause of the assured's death. The policies are unambiguous and admit of no other construction.
The judgments of the circuit court should be reversed without a new trial. Defendants should recover costs.
WIEST and NORTH, JJ., concurred with SHARPE, J. BUTZEL, C.J., did not sit.